Citation Nr: 1705769	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  05-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, an organic mental disorder, and an organic personality disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active duty military service from February 1981 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

The Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was remanded in April 2009.  This claim was subsequently granted by a December 2010 rating decision.  The Veteran has not appealed this rating decision, and therefore the TDIU claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the effective date assigned); see also 38 C.F.R. § 20.200.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the claim on appeal herein was not on appeal at the time of the prior Board decision but was determined to be "inextricably intertwined" with the claim for entitlement to TDIU.  Thus, the Board remanded for this claim to be adjudicated and returned only if the Veteran perfected an appeal.  The AOJ initially adjudicated the claim in an August 2016 rating decision.  The Veteran submitted a VA Form 9 later that month, indicating disagreement with the denial in the rating decision.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




